Stevens, J.,
delivered the 9pinion of the court.
Counsel for appellee present a motion to docket and dismiss the above-styled cause, because, as they say, “no action was taken by the appellants after the motion for new trial was overruled, no citation issued, no appeal bond filed.” With the motion is presented a transcript of the record in the court below, showing affirmatively that no appeal bond has ever been tendered to the clerk, and indeed there is no petition for an appeal. This being true, there is nothing before this court. We have no-jurisdiction of the causé, and there is nothing to docket and dismiss. For this reason the motion is overruled. So far as the motion and the transcript furnished therewith show, there is nothing to prevent appellees from enforcing the judgment rendered by the circuit court of Jefferson county, making final disposition of this cause.
Overruled.